PER CURIAM.
The appellant appeals from two judgments of conviction and sentences for robbery with a firearm. We find no merit to the points on appeal and affirm.
The appellant also appeals from a judgment of conviction and sentence for possession of a firearm while engaged in a criminal offense. The conviction and sentence for this offense are vacated. See, State v. Pinder, 375 So.2d 836 (Fla.1979); Hillery v. State, 391 So.2d 776 (Fla. 4th DCA 1980); Saleh v. State, 399 So.2d 513, (Fla. 4th DCA, 1981).
LETTS, C. J., MOORE and HERSEY, JJ., concur.